THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 30, 2018
                                                       Beth E. Hanan
                                                       United States Bankruptcy Judge
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


   In re: Hattie D Hendrix
                                                                   Case No. 17-24010-beh
                                                                   Chapter 13
   Debtor.



                                   ORDER MODIFYING STAY
   __________________________________________________________________
            On October 15, 2018, the City of Milwaukee (the “City”) filed a Motion seeking relief
   from the automatic stay (the “Motion”) to permit the City to collect unpaid post-petition
   obligations for water, sewer and municipal services for property owned and/or occupied by the
   debtor. The City gave due notice of the Motion, and no objections or requests for hearing were
   filed. The City has demonstrated that cause exists for granting relief from the stay.

            IT IS THEREFORE ORDERED: the automatic stay is modified to permit the City to use
   the statutory provisions of Wis. Stat. § 66.0809(3) to add the post-petition obligations to the 2018
   real estate tax bill for the following properties identified in the City’s Motion: 3150 52 N 21st
   Street, Milwaukee, Wisconsin.

           IT IS FURTHER ORDERED: this order is effective immediately and is not stayed for 14
   days pursuant to Bankruptcy Rule 4001(a)(3).

                                                     #####




               Case 17-24010-beh          Doc 42      Filed 10/30/18        Page 1 of 1
